UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the Period ended March 31, 2010 Commission File Number 333-147104 Attune RTD. (Exact name of Registrant as specified in its charter) Nevada 32-0212241 (State of Incorporation) (IRS Employer ID Number) 3achevah Road Palm Springs CA (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company x (Do Not Check if a Smaller Reporting Company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of registrant's shares of common stock, $0.0166 par value, outstanding as of June 25, 2010 was 22,947,037 -1- TABLE OF CONTENTS Page Page PART I FINANCIAL INFORMATION 3 Item I Financial Statements (Unaudited) 3 Balance Sheets At March 31, 2010 (Unaudited) and December 31, 2009 F-2 (Unaudited) Statements of Operations for the Three Months Ended March 31, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to March 31, 2010 F-3 (Unaudited) Statement of Changes in Stockholders' Equity (Deficit) for the Three Months Ended March 31, 2010 and the period from July 14, 2007 (Inception of Development Stage) to March 31, 2010 F-4 (Unaudited) Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 and the period from July 14, 2007 (Inception of Development Stage) to March 31, 2010 F-5 Notes To Condensed Financial Statements March 31, 2010 (Unaudited) F-6 Item 2 Management’s Discusision and Analysis of Financial Condition and Results of Operations 4 Item 4T Controls and Procedures 7 PART II
